Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 5 of paragraph [0030] “amin” should be changed to –main--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegenfus et al. (US 4,428,300).
Ziegenfus et al. show a conveyance device having a first support frame 40 and a second support frame 36 which are parallel to one another and which define a track for a pallet 12 which pallet includes a placement member 26 on which a work piece is placed, a driving unit 45 provided on the first support frame via cross member 42, a driven unit as part of the pallet which travels along a first guide portion (see Figure 2) by receiving conveyance force from the driving unit, an auxiliary unit which includes roller 18 which freely travels along second guide portion of second support frame 36 and a stopping unit 46, 48 and 50 provided on first support frame 40 which includes engaging member 48 which engages a portion of the driven unit so as to temporarily stop movement of pallet 12 at a predetermined stop position along the conveyance track.

Re claim 5, the stopping unit is provided on the first support frame and includes an engaging portion 46, 48 which engages with a portion of the pallet to cause temporary stopping of the pallet at a predetermined stop position and the driven unit 12 travels along a first guide portion of the first support frame.
Re claim 7, the rollers 18 are spaced apart from each other in a direction of the conveyance track and the engaging portion of the stopper engages between these rollers.
Re claim 8, the placement member 26 is placed as is claimed.
Re claim 10, as per claim 7 rejection.
Re claim 11, the placement member 26 is used to place a work piece thereon and the driven unit is the pallet 12 which is driven along a guide portion of the support frame and the pallet includes a plurality of rollers and the stopping unit engages with an engaging portion of the pallet.
Re claim 12, the support frame includes a pair of support frames 40 and 36 which are parallel to one another and the driven unit 12 includes an auxiliary unit connect to the driven unit which travels freely along second support frame 36.
Re claim 13, there is at least one roller provided on a second main body member, see Figure 2-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegenfus et al. in view of Nogiwa et al. (JP 3-205213).
Ziegenfus et al. do not disclose the use of a sensor to detect when the driven unit has reached a stopping position.  However, disclosed by Nogiwa et al. is the use of just such a location sensor 11 for determining when a pallet 1 is in a predetermined stop position.  To use such a sensor on Ziegenfus et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would activate the stopper at the desired time and position in order to ensure the pallet is stopped at the correct time and location.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/20/2022